SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

920
CA 11-02169
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND MARTOCHE, JJ.


DAWN M. LORENZO AND FRANK D. LORENZO, AS
PARENTS AND NATURAL GUARDIANS OF HUNTER
LORENZO, PLAINTIFFS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

KENNETH R. KAHN, M.D., ET AL., DEFENDANTS,
LIANG BARTKOWIAK, M.D. AND KALEIDA HEALTH,
DOING BUSINESS AS CHILDREN’S HOSPITAL OF
BUFFALO, ALSO KNOWN AS WOMAN’S AND CHILDREN’S
HOSPITAL OF BUFFALO, ALSO KNOWN AS KALEIDA
HEALTH, INC., DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MARK SPITLER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

ROLAND M. CERCONE, PLLC, BUFFALO (ROLAND M. CERCONE OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered October 21, 2011 in a medical malpractice action.
The order, inter alia, denied the cross motion of defendants Liang
Bartkowiak, M.D. and Kaleida Health, doing business as Children’s
Hospital of Buffalo, also known as Woman’s and Children’s Hospital of
Buffalo, also known as Kaleida Health, Inc. to the extent that it
sought to strike plaintiffs’ additional supplement to the bill of
particulars.

     It is hereby ORDERED that the order insofar as appealed from is
reversed on the law without costs and the cross motion is granted in
its entirety.

     Same Memorandum as in Lorenzo v Kahn ([appeal No. 1] ___ AD3d ___
[Nov. 16, 2012]).




Entered:    November 16, 2012                   Frances E. Cafarell
                                                Clerk of the Court